In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-13-00333-CR
                              ___________________

                     MARKESHIA MARSHALL, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                        Jefferson County, Texas
                        Trial Cause No. 292155
__________________________________________________________________

                                      ORDER

      The clerk’s record and reporter’s records were due to be filed in the Court of

Appeals on August 22, 2013, but have not been filed. The trial court clerk has

notified the court that she has not received payment for the record. Appellant has

filed an affidavit of indigency and requested appointment of counsel, but has not

filed a brief. The Court finds that it is necessary to determine whether the appellant

is indigent and, therefore, entitled to appointed counsel and a free record on appeal.

      It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court for a hearing to determine whether the appellant

                                          1
desires to prosecute her appeal and whether appellant is indigent. The trial court

shall determine whether the appellant has been deprived of a record because of

ineffective assistance of counsel or for any other reason. For this purpose the trial

judge shall conduct such hearings as may be necessary, make appropriate findings

and recommendations, and prepare a record of the proceedings. If the appellant is

indigent, the judge shall take such measures as may be necessary to assure

effective representation of counsel, which may include the appointment of counsel

or ordering all or part of the records to be prepared without charge to the appellant.

        The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeal.

The transcript of the court reporter’s notes from the hearing and the findings and

recommendations of the trial court judge are to be filed on or before September 30,

2013.

        ORDER ENTERED August 29, 2013.

                                                            PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                           2